SUPPLEMENT DATED SEPTEMBER 8, 2011 TO STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2011 FOR WRL FREEDOM ASSET ADVISORSM and TO STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2009 FOR WRL EVOLUTIONSM and TO STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2008 FOR WRL BENEFACTORSM Each An Individual Flexible Premium Variable Life Insurance Policy Issued through WRL Series Life Account G By Western Reserve Life Assurance Co. of Ohio This Supplement modifies certain information contained in your WRL Freedom Asset AdvisorSM, WRL EvolutionSM and WRL BenefactorSM statements of additional information (“SAIs”).Please read it carefully and retain it for future reference.All terms that are not defined in this supplement shall have the same meanings as the same terms used in the SAIs. The following information replaces the information that is contained in your product statement of additional information: Effective September 9, 2011, all Claims and Forms should be sent to: 4333 Edgewood Road, N.E. Cedar Rapids, Iowa 52499 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
